Citation Nr: 1726269	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  09-21 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness.

2.  Entitlement to an initial compensable rating for residuals of syphilis.

3.  Entitlement to an initial rating in excess of 10 percent for fibromyalgia.

4.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney




ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1986 to May 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  During the course of the appeal, the claims file was transferred to the RO in Seattle, Washington.

In November 2013, the Board, in part, remanded the issues listed on the title page for additional evidentiary development.  The case has been returned to the Board for appellate review.

Lastly, the Board notes that the issues of entitlement to service connection for bilateral hearing loss and tinnitus, entitlement to a total disability rating based on individual unemployability (TDIU), entitlement to an initial rating in excess of 40 percent for lumbar degenerative disc disease and chronic lumbar strain, and entitlement to an earlier effective date for the grant of service connection for residuals of right fifth finger base fracture were previously remanded for additional evidentiary development in April 2015 and have not yet been returned to the Board for appellate review.  While these issues are listed under the same docket number as the claims on appeal, these issues have not yet been returned to the Board and will not be discussed in the decision below.





FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations, in Saudi Arabia, from December 1990 to January 1991 and is a Persian Gulf Veteran.

2.  The Veteran does not have a confirmed diagnosis of a respiratory disability or reported symptoms attributable to an undiagnosed illness at any time during the appeal period or in close proximity thereto.

3.  For the entire initial rating period from August 27, 2007 (date of claim), the Veteran's service-connected residuals of syphilis have not been manifested by compensable symptoms, to include syphilitic heart disease, cerebrospinal syphilis, meningovascular syphilis, tabes dorsalis, or dementia associated with central nervous system syphilis.

4.  For the entire initial rating period from June 1, 2006 (date following separation from active service), the Veteran's service-connected fibromyalgia has not been manifested by episodic symptoms with exacerbations often precipitated by environmental or emotional stress or by overexertion.

5.  For the entire initial rating period from April 3, 2010 (date entitlement arose), the Veteran's service-connected CAD has not been manifested by workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness have not been met.  38 U.S.C.A. §§ 101(33), 1110, 1117, 1131, 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

2.  The criteria for entitlement to an initial compensable rating for residuals of syphilis have not been met.  38 U.S.C.A. § 1155, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.21, 4.88b, Diagnostic Code 6310 (2016).

3.  The criteria for entitlement to an initial rating in excess of 10 percent for fibromyalgia have not been met.  38 U.S.C.A. § 1155, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.21, 4.71a, Diagnostic Code 8850-5025 (2016).

4.  The criteria for entitlement to an initial rating in excess of 10 percent for CAD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.21, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met for the issue of entitlement to service connection for a respiratory disability.  VA's duty to notify was satisfied by the June 2009 statement of the case and supplemental statements of the case dated March 2010 and March 2011.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As service connection, an initial rating, and an effective date have been assigned for the remaining issues on appeal, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.  There was also substantial compliance with the November 2013 remand directives.  The Veteran was scheduled for VA examinations for each claim on appeal in July 2014.  In an August 2014 e-mail correspondence, the VA examination coordinator reported the Veteran called to cancel the examination request and declined to have it rescheduled.  As a result, the claims on appeal were readjudicated in a March 2016 supplemental statement of the case and will be decided based on the evidence of record.  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street. Wood v. Derwinski, 1 Vet. App. 190 (1991); see also Hurd v. West, 13 Vet. App. 449, 452 (2000).  

In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

I. Service Connection for a Respiratory Disability

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021 and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

In this case, the Board finds that the Veteran is a Persian Gulf Veteran as his service personnel records reflect that he served in the Southwest Asia theater of operations, specifically Saudi Arabia, from December 1990 to January 1991.  See 38 U.S.C.A. § 101(33); 38 C.F.R. § 3.317(e)(2).

Pursuant to the November 2013 Board remand, the Veteran was scheduled for a VA Gulf War protocol examination in July 2014 to determine the nature and etiology of his claimed respiratory disability, to include whether there are any objective medical indications that the Veteran is suffering from a chronic disability manifested by respiratory signs or symptoms.  As discussed above, the Veteran cancelled this examination request and specifically declined to reschedule; therefore, this claim will be decided based on the evidence of record.  

Review of private treatment records show that pursuant to treatment for his service-connected lumbar spine, review of his respiratory system revealed "lungs were clear to auscultation" in July 2007.  In October 2008, June 2009, July 2009, and October 2009 the Veteran denied shortness of breath, cough, and wheezing; however, reported cough and shortness of breath in November 2009.  Subsequently, he denied any symptoms of cough, dyspnea, and wheezing in September 2011, October 2011, November 2011, and January 2012.

Review of VA treatment records document the Veteran denied coughing, shortness of breath, and wheezing and there were no findings of hemoptysis in December 2013, August 2015, and October 2015.

VA diagnostic testing of the Veteran's chest in February 2010 revealed, in part, his lungs were clear with no evidence of focal air space disease, pneumothorax, or pleural effusion.

At the November 2007 VA general medical examination, review of the Veteran's lungs were clear to auscultation in all fields.

Review of the evidentiary record shows that there is no competent or probative evidence showing that the Veteran currently has a respiratory disability or reported symptoms attributable to an undiagnosed illness.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held that "[i]n the absence of proof of a present disability[,] there can be no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service connected).

The Board has considered the Veteran's reported history of symptomatology related to his respiratory system throughout the appeal period.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, however, his statements do not rise to a level of competency to offer an opinion as to the existence of a current diagnosis or etiology to an undiagnosed illness.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Determining the etiology of the Veteran's claimed respiratory condition requires medical inquiry into biological processes, pathology, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have training, expertise, or skills needed to make such a determination.  As a result, the probative value of his lay assertions is low.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Higher Initial Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, such as for the service-connected syphilis, fibromyalgia, and CAD in this case, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

A. Syphilis

The Veteran filed his initial claim requesting service connection for syphilis on August 27, 2007.  In the January 2008 VA rating decision, service connection for history of syphilis was denied on the merits.  During the course of the appeal, the issue was granted on the merits in a March 2010 VA rating decision because the disability was deemed to be directly related to his military service.  The Veteran was assigned a noncompensable rating for no current residuals for the entire appeal period effective from August 27, 2007 (date of claim).  See 38 C.F.R. § 4.88b, Diagnostic Code 6310.  In a May 2010 VA rating code sheet, the issue was recharacterized as residuals of syphilis.

The Board considers whether a compensable rating for residuals of syphilis is warranted at any time since or within one year prior to the date of claim on August 27, 2007.

Diagnostic Code 6310 provides that syphilis, and other treponemal infections, to be rated under the complications of nervous system, vascular system, eyes, or ears under the following Diagnostic Codes: 7004 for syphilitic heart disease, 8013 for cerebrospinal syphilis, 8014 for meningovascular syphilis, 8015 for tabes dorsalis, or 9301 for dementia associated with central nervous system syphilis.

Pursuant to the November 2013 Board remand, the Veteran was scheduled for a VA examination in July 2014 to determine the presence, and severity, of any residuals of his service-connected syphilis.  As discussed above, the Veteran cancelled this examination request and specifically declined to reschedule; therefore, this claim will be decided based on the evidence of record.  

At the February 2010 VA general medical examination, the Veteran denied any residuals from in-service treatment and occurrences of syphilis.  Following clinical evaluation, the VA examiner concluded there were no clinical or objective findings for syphilis or residuals of neurosyphilis in service.

At the June 2011 VA general medical examination, with regard to syphilis, the Veteran reported still having problems with vision, memory loss, and soft touch.  Following the clinical evaluation, the VA examiner concluded there were no findings of sequelae of syphilis.

Review of private and VA treatment records also do not indicate any worsening of the service-connected residuals of syphilis.

Based on a review of the evidence of record, the Board finds that the Veteran's service-connected syphilis has not been manifested by compensable symptoms, to include syphilitic heart disease, cerebrospinal syphilis, meningovascular syphilis, tabes dorsalis, or dementia associated with central nervous system syphilis from August 27, 2007.  As a result, an initial compensable rating is denied from August 27, 2007 for service-connected syphilis.  See 38 C.F.R. § 4.88b, Diagnostic Code 6310.

B. Fibromyalgia

The Veteran filed his initial claim requesting service connection for Gulf War syndrome in May 2006.  In the January 2008 VA rating decision, service connection for fatigue was denied on the merits.  During the course of the appeal, the issue of service connection for fibromyalgia was granted because the disability was presumed to be related to his military service.  The Veteran was assigned a noncompensable rating for the entire appeal period effective from June 1, 2006 (date following separation from service).  See 38 C.F.R. § 4.71a, Diagnostic Code 8850-5025.

The Board considers whether a rating in excess of 10 percent for fibromyalgia is warranted at any time since the date following separation from active service on June 1, 2006.

Diagnostic Code 8850 is used for tracking purposes when rating an undiagnosed illness for a Persian Gulf War veteran by analogy to one of the musculoskeletal diseases found in VA's Rating Schedule and Diagnostic Code 5025 is the rating code for fibromyalgia.

Diagnostic Code 5025 provides for fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, at 20 percent when symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but are present more than one-third of the time.  A 40 percent rating, the maximum available, is warranted when symptoms are constant or nearly constant and refractory to therapy.  Id.

For VA purposes, "widespread pain" means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  Id. at Note.

Pursuant to the November 2013 Board remand, the Veteran was scheduled for a VA examination in July 2014 to determine the severity of his service-connected fibromyalgia and to indicate whether there are exacerbations that are present at least on-third of the time or whether symptoms are constant.  As discussed above, the Veteran cancelled this examination request and specifically declined to reschedule; therefore, this claim will be decided based on the evidence of record.  

In a December 2008 letter, a private physician affirmed the Veteran's diagnosis of fibromyalgia and noted there were no findings to suggest the Veteran has an autoimmune connective tissue disease.  He noted the Veteran has multiple somatic symptoms and many symptoms associated with fibromyalgia, but did not specify as to what those symptoms include.

Review of private treatment records show the Veteran's fibromyalgia was noted as unstable in October 2008 and he was not on medications for fibromyalgia in June 2009.

At the February 2010 VA general medical examination, with regard to fibromyalgia, the Veteran reported feeling intermittent chest pain once a week for at least three to four hours with no sweating, nausea, vomiting, or shortness of breath.  He also symptoms of fatigue and muscle pains in his legs and denied taking medication and flareups of pain.  Upon clinical evaluation, the Veteran demonstrated tenderness on the bilateral sacrum, gluteals, and anterior pectoral muscles.  Following the clinical evaluation, the VA examiner concluded the Veteran was on no medical management for the disorder with 6 out of 18 tender points on recent examination.

In an April 2011 VA Form 21-4138, the Veteran reported extreme chronic pain on a daily basis due, in part, to fibromyalgia.

At the June 2011 VA general medical examination, with regard to fibromyalgia, the Veteran reported constant symptoms of muscle pains in the bilateral shoulders, back, legs, arms, and scapula on a daily basis.  Upon clinical evaluation, the Veteran demonstrated tenderness on the bilateral sacrum, gluteal, and anterior pectoral muscles.

At the June 2012 VA examination for fibromyalgia, the Veteran reported constant pain daily particularly in both feet, ankles, lower legs, and chest, as well as fatigue, headaches, and anxiety.  The VA examiner noted continuous medication is required for control of the Veteran's fibromyalgia symptoms, the Veteran is not currently undergoing treatment for fibromyalgia, and the Veteran's fibromyalgia symptoms are not refractory to therapy.  Upon clinical evaluation, the Veteran demonstrated fibromyalgia symptoms of extreme fatigue, headache, and anxiety on a constant or nearly constant basis.  He also demonstrated tender points for pain at the bilateral low cervical region, second costochondral junction (rib), trapezius muscles, supraspinatus muscles, top of feet, ankles, and lower legs.

In the November 2013 remand, the Board acknowledged that the June 2012 VA examiner failed to indicate whether the Veteran's symptoms were constant or nearly constant or whether any exacerbations were precipitated by stress or overexertion.

Based on a review of the evidence of record, the Board finds that the Veteran's service-connected fibromyalgia has not been manifested by episodic symptoms with exacerbations often precipitated by environmental or emotional stress or by overexertion from June 1, 2006.  The current symptomatology includes continuous medication, fatigue, headache, anxiety, and muscle pains in legs, tenderness on the bilateral scrum, gluteal, and anterior pectoral muscles; nevertheless, such symptomatology is contemplated in the currently assigned 10 percent disability rating for fibromyalgia.  Moreover, the Board notes that the Veteran is currently service connected for a psychiatric disability, as granted in a March 2010 VA rating decision.  As a result, an initial rating in excess of 10 percent is denied from June 1, 2006 for service-connected fibromyalgia.  See 38 C.F.R. § 4.71a, Diagnostic Code 8850-5025.

C. CAD

The Veteran filed his initial claim requesting service connection for chest pain/shortness of breath in May 2006.  In the January 2008 VA rating decision, service connection for chest pain with shortness of breath was denied on the merits.  During the course of the appeal, the issue of service connection for CAD was granted as secondary to his service-connected hypertension.  The Veteran was assigned a 10 percent disability rating effective from April 3, 2010 (date entitlement arose).  See 38 C.F.R. § 4.104, Diagnostic Code 7005.

The Board considers whether a rating in excess of 10 percent for CAD is warranted at any time since April 3, 2010.

Diagnostic Code 7005 provides for arteriosclerotic heart disease (CAD) at 30 percent for workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating, the maximum available, is warranted for chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id. 

Pursuant to the November 2013 Board remand, the Veteran was scheduled for a VA examination in July 2014 to determine the severity of his service-connected CAD, to include metabolic equivalent at which there is dyspnea, fatigue, angina, dizziness, or syncope, and to indicate whether there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  As discussed above, the Veteran cancelled this examination request and specifically declined to reschedule; therefore, this claim will be decided based on the evidence of record.  

Review of private treatment records document results from a stress test on April 19, 2010 revealed the Veteran has fairly good cardiovascular fitness and is asymptomatic.  A few days later, the Veteran reported chest discomfort while going upstairs and was recommended for an angiogram.  On April 22, 2010, the Veteran underwent a heart catheterization and treated with stents.  A chest x-ray in May 2010 showed no acute cardiopulmonary abnormalities.  The Veteran denied shortness of breath, chest pain, and peripheral edema in September 2011, October 2011, November 2011, and January 2012.  The October 2011 record also noted a MRI was not conducted due to concerns regarding the cardiac stent.

Review of VA treatment records show ongoing treatment for his heart disability.  The Veteran also denied chest pain and there were no findings of palpitation and skipped heart beat in December 2013, August 2015, and October 2015.

At the June 2011 VA general medical examination, the Veteran reported chronic congestive heart failure (CHF) and use of Furosemide as needed.  Upon clinical evaluation, the Veteran demonstrated regular heart rate and rhythm with no findings of murmurs, gallops, or rubs

In a July 2012 notice of disagreement, the Veteran's attorney reported the Veteran contends he experiences shortness of breath with walking up stairs at a normal pace, moving his yard, and washing his car, as well as chest pain and sweating.

In the November 2013 remand, the Board acknowledged that review of the record did not indicate the Veteran underwent the appropriate testing to allow for an evaluation for the service-connected CAD under the applicable diagnostic criteria.

Based on a review of the evidence of record, the Board finds that the Veteran's service-connected CAD has not been manifested by workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray from April 3, 2010.  The current symptomatology includes chest discomfort and pain, shortness of breath, sweating, and use of continuous medication; nevertheless, such symptomatology is commensurate with the currently assigned 10 percent disabling rating.  As a result, an initial rating in excess of 10 percent is denied from April 3, 2010 for service-connected CAD.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.

D. Additional Considerations

The Board has considered the Veteran's reported history of symptomatology related to the service-connected syphilis, fibromyalgia, and CAD.  Again, he is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno, Vet. App. at 470.  In this case, he is not competent to identify specific levels of his service-connected disabilities on appeal according to the appropriate Diagnostic Codes and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective reported worsened symptomatology to assign a compensable rating for syphilis and initial ratings in excess of 10 percent for fibromyalgia and CAD.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has considered the possibility of staged ratings and finds that the schedular ratings for syphilis, fibromyalgia, and CAD have been in effect for appropriate periods on appeal.  Accordingly, staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.


ORDER

Service connection for a respiratory disability, to include as due to an undiagnosed illness, is denied.

An initial compensable rating for residuals of syphilis is denied.

An initial rating in excess of 10 percent for fibromyalgia is denied.

An initial rating in excess of 10 percent for CAD is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


